TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00520-CV



                                        In re Ruben Guerrero


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Ruben Guerrero, an inmate in the Texas Department of Criminal Justice, has filed

a pro se petition for writ of mandamus asking this Court to compel the court reporter for the

390th district court in Travis County to prepare a reporter’s record in trial court cause number D-1-

DC-06-202366, in which he was convicted of the offense of driving while intoxicated, for the

purpose of filing a federal application for writ of habeas corpus.

                This Court’s mandamus jurisdiction is governed by section 22.221 of the

Texas Government Code. Section 22.221 expressly limits our mandamus jurisdiction to: (1) writs

against a district court judge or county court judge in this Court’s district, and (2) all writs necessary

to enforce this Court’s jurisdiction. Tex. Gov’t Code Ann. § 22.221 (West 2004). The issuance of

a writ against the court reporter in this case is not necessary to enforce this Court’s jurisdiction.

Accordingly, we deny Guerrero’s petition for writ of mandamus.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: August 15, 2012




                                              2